Fourth Court of Appeals
                               San Antonio, Texas
                                     August 12, 2015

                                   No. 04-15-00455-CR

                                  Abraham SANCHEZ,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014CR7645
                        Honorable Melisa Skinner, Judge Presiding

                                         ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on August 12, 2015.


                                             _____________________________
                                             Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of August, 2015.

                                             _____________________________
                                             Keith E. Hottle, Clerk